DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  “dilator positioned” in line 2 should be –dilator positioner-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that use the generic terminology with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Such claim limitation(s) is/are: “nasal dilator assembly” in claims 1-2, 9, 11, 17, 19-20.
The “nasal dilator assembly” is introduced in each of the independent claims 1, 11, and 20 with the functional language of “configured to dilate a nasal passage”; however, immediately following its introduction the assembly is further defined to at least comprise “a first nasal dilator” which thus gives the assembly sufficient structure so as to not invoke 112f.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1, 11, and 20 objected to because of the following informalities:  “an appliance member that selectively engages teeth within the human mouth” should be -an appliance member configured to selectively engage teeth within the human mouth-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson (US 20110036357 A1).
Regarding claim 1, Abramson discloses an oral appliance device 100 (See Figures 1-8 and 11-14, see title) for use within a human mouth (See Figure 11), the oral appliance device 100 comprising: 

a nasal dilator assembly (See Figures 1-3 and more specifically Figure 8, assembly of parts 120, 122, 131, 130 for each of the right and left sides of the appliance) that is configured to dilate a nasal passage when positioned entirely within the human mouth (See Figure 11 and [0045] wherein the dilator bulb 120 will dilate the nasal airways), the nasal dilator assembly (120, 122, 131) including a first nasal dilator 120/122-R (See Figure 1, wherein the “first” is the right side dilator 120/122 denoted by “-R”, henceforth “-L” will denote left side mirrored structure as well) that is removably coupled to the appliance member 102 (see [0038] wherein the dilator stem 122 (part of first dilator 120/122-R) is selectively attached to flange 130 which is a part of the appliance member 102) that the first nasal dilator 120/122-R extends upwardly away from the appliance member 102 (See Figures 1-8, wherein 120/122 is above the appliance member 102 and the stem portion “extends upwardly” as seen in Figure 8).
Regarding claim 2, Abramson discloses the invention of claim 1 above.
Abramson further discloses wherein the nasal dilator assembly further includes a dilator receiver 131 that is integrally formed with the appliance member 102 (see [0038] wherein this is “pocket” 131 which is connected to flange 130 wherein flange 130 is an integral part to the member 102 as seen in Figure 1); and wherein at least a portion 122 (stem 122, [0038]) of the first nasal dilator 120/122-R is removably received and retained within the dilator receiver 131 so that the first nasal dilator 120/122-R is removably coupled to the appliance member 102 (See Figure 8 and [0038]).
Regarding claim 3, Abramson discloses the invention of claim 2 above.
Abramson further discloses wherein the dilator receiver 131 includes a receiver channel (See Annotated Figure 8, the stem 122 is inside what is the receiver channel of receiver 131), 

    PNG
    media_image1.png
    669
    749
    media_image1.png
    Greyscale

Regarding claim 4, Abramson discloses the invention of claim 3 above.
Abramson further discloses wherein the first nasal dilator 120/122-R includes a dilator positioner 122 and a dilator bulb 120 (see [0038] and Figure 8) that is coupled to the dilator positioner (See Figure 8), at least a portion of the dilator positioner 122 being removably positioned within the receiver channel (See Annotated Figure 8, wherein 122 is within the channel of the receiver 131).
Regarding claim 9, Abramson discloses the invention of claim 1 above.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20110036357 A1) in view of Ignacio (US 20190125574 A1).
Regarding claim 6, Abramson discloses the invention of claim 4 above.
Abramson does not disclose wherein the dilator bulb 120 is formed from a nylon-based material.  
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 100 of Abramson, thus including the dilator bulb 120, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Regarding claim 8, Abramson discloses the invention of claim 4 above.
Abramson does not disclose wherein the dilator bulb 120 is manufactured using one of a three-dimensional printer and a selective laser sintering process.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]) (also further see Ignacio [0052, 0305] wherein laser sintering of a nylon material is a further alternative option to 3D printing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral 
Also claim 8 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Abramson also alone discloses claim 10 as the overall structure of a dilator bulb 120 is disclosed regardless of process.
Regarding claim 10, Abramson discloses the invention of claim 1 above.
Abramson does not disclose wherein the appliance member 102 is formed from a nylon-based material.  
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 100 of Abramson, thus including oral appliance member 102, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Claims 5, 7, 11, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20110036357 A1) in view of Abramson (US 20040177852 A1), henceforth Abramson2.
Regarding claim 5, Abramson discloses the invention of claim 4 above.
Abramson discloses wherein a portion of the dilator positioner 122 extends out of the receiver channel of the dilator receiver 131 (See Figure Annotated 8, wherein stem 122 has a 
Abramson does not disclose this portion of the dilator positioner being flexible so that the dilator bulb can be adjustably positioned within the human mouth.
However, Abramson2 teaches an analogous dilator bulbs 88/90 (see Figures 1-6, [0076-0077]) with analogous dilator positioners 98/100 (See Figures 1-6 and [0076-0077]) wherein these bulbs 88/90 and dilator positioners 98/100 are directly analogous in structure towards Abramson as well as function (nasal dilation, see [0076-0077]) wherein Abramson2 further teaches that the dilator positions 98/100 should be bendable (see [0084], wherein bending means that the wires are thus flexible) as this then allows the position of the bulbs 88/90 to be adjusted and get optimal nasal dilation (see [0084] and [0077]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioner 122 be bendable (and thus flexible) as taught by Abramsons2 in order to allow adjustment of the position of the bulb 120 and improve the functionality of nasal dilation for airflow (see Abramsons2 [0084]).
Regarding claim 7, Abramson discloses the invention of claim 4 above.
Abramson does not disclose wherein the dilator bulb 120 is formed from an organic compound.
However, Abramson2 teaches an analogous dilator bulbs 88/90 (see Figures 1-6, [0076-0077]) with analogous dilator positioners 98/100 (See Figures 1-6 and [0076-0077]) wherein these bulbs 88/90 and dilator positioners 98/100 are directly analogous in structure towards Abramson as well as function (nasal dilation, see [0076-0077]) wherein Abramson2 further teaches that the analogous dilator bulbs 88/90 are formed of acrylic (see [0076]) (wherein acrylic is a well-known organic compound based material, see https://www.sciencedirect.com/topics/pharmacology-toxicology-and-pharmaceutical-science/acrylate#:~:text=Acrylic%20acid%20(CAS%2079%2D10,simplest%20of%20the%20uns
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dilator bulb 120 of acrylic as taught by Abramson2 (which is an organic compound based material) because the bulbs 88/90 of Abramson2 are of equivalent structure and function as the bulb 120 of Abramson (round structures to promote nasal dilation and increased air flow through nasal passages) and the two inventions are made by the same inventor so to one of ordinary skill in the art they would look at Abramson’s similar inventions when choosing a material to form the bulbs 120, thus arriving at the utilization of acrylic. 
Regarding claim 11, Abramson discloses an oral appliance device 100 (See Figures 1-8 and 11-14, see title) for use within a human mouth (See Figure 11), the oral appliance device 100 comprising: 
an appliance member 102 that selectively engages teeth within the human mouth (see [0030-0031] wherein the member 102 engages the lower mandibular teeth, further see Figures 11-13 which shows the member 102 engaging teeth in the mouth); and 
a nasal dilator assembly (See Figures 1-3 and more specifically Figure 8, assembly of parts 120, 122, 131, 130 for each of the right and left sides of the appliance) that is configured to dilate a nasal passage when positioned entirely within the human mouth (See Figure 11 and [0045] wherein the dilator bulb 120 will dilate the nasal airways), the nasal dilator assembly (120, 122, 131, 130) including a first nasal dilator 120/122-R (See Figure 1, wherein the “first” is the right side dilator 120/122 denoted by “-R”, henceforth “-L” will denote left side mirrored structure as well) having a dilator positioner 122 (See Figure 8) that is coupled to the appliance member 102 (see [0038] wherein the dilator stem 122 (part of first dilator 120/122-R) is selectively attached to flange 130 which is a part of the appliance member 102) and a dilator bulb 120 that is coupled to the dilator positioner 122 (See Figure 8 and [0038]).

Abramson does not disclose the dilator positioner is flexible so that the dilator bulb can be adjustably positioned within the human mouth.
However, Abramson2 teaches an analogous dilator bulbs 88/90 (see Figures 1-6, [0076-0077]) with analogous dilator positioners 98/100 (See Figures 1-6 and [0076-0077]) wherein these bulbs 88/90 and dilator positioners 98/100 are directly analogous in structure towards Abramson as well as function (nasal dilation, see [0076-0077]) wherein Abramson2 further teaches that the dilator positions 98/100 should be bendable (see [0084], wherein bending means that the wires are thus flexible) as this then allows the position of the bulbs 88/90 to be adjusted and get optimal nasal dilation (see [0084] and [0077]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioner 122 be bendable (and thus flexible) as taught by Abramsons2 in order to allow adjustment of the position of the bulb 120 and improve the functionality of nasal dilation of increasing airflow (see Abramsons2 [0084]).
Regarding claim 14, Abramson in view of Abramson2 discloses the invention of claim 11 above.
As combined, Abramson does not disclose wherein the dilator bulb 120 is formed from an organic compound.
However, Abramson2 further teaches that the analogous dilator bulbs 88/90 are formed of acrylic (see [0076]) (wherein acrylic is a well-known organic compound based material, see https://www.sciencedirect.com/topics/pharmacology-toxicology-and-pharmaceutical-science/acrylate#:~:text=Acrylic%20acid%20(CAS%2079%2D10,simplest%20of%20the%20unsaturated%20acids ), wherein this device of Abramson2 is created by the same inventor of Abramson.

Regarding claim 17, Abramson in view of Abramson2 discloses the invention of claim 11 above.
As combined, Abramson further discloses wherein the nasal dilator assembly further includes a dilator receiver 131 that is integrally formed with the appliance device 102 (see [0038] wherein this is “pocket” 131 which is connected to flange 130 wherein flange 130 is an integral part to the member 102 as seen in Figure 1); and 
wherein the first nasal dilator 120/122-R is removably received and retained within the dilator receiver 131 (see [0038]) so that the first nasal dilator 120/122-R is removably coupled to the appliance member 102 (see [0038] wherein the dilator stem 122 (part of first dilator 120/122-R) is selectively attached to flange 130 which is a part of the appliance member 102, thus causing the dilator 120/122-R to be removably coupled to the appliance member 102).
Regarding claim 18, Abramson in view of Abramson2 discloses the invention of claim 17 above.
As combined, Abramson further discloses wherein the dilator receiver 131 includes a receiver channel (See Annotated Figure 8, wherein the receiver 131 (pocket 131) is shown to be constructed as a channel which a portion of 122 extends into); and wherein at least a portion of the dilator positioner 122 is removably retained within the receiver channel (Annotated Figure 8, portion of receiver 131) so that the first nasal dilator 120/122-R is removably coupled to the 
Regarding claim 19, Abramson in view of Abramson2 discloses the invention of claim 17 above.
As combined, Abramson further discloses wherein the nasal dilator assembly further includes a second nasal dilator 120/122-L (see Figure 1 wherein there is a mirrored left side second dilator 120/122) that is removably coupled to the appliance member 102 (see [0038] wherein the dilator stem 120 (part of first dilator 120/122-L) is selectively attached to flange 130 which is a part of the appliance member 102), the second nasal dilator 120/122-L being spaced apart from the first nasal dilator 120/122-R (See Figure 1 wherein the left and right dilators 120/122 are spaced apart).
Regarding claim 20, Abramson discloses an oral appliance device 100 (See Figures 1-8 and 11-14, see title) for use within a human mouth (See Figure 11), the oral appliance device 100 comprising: 
an appliance member 102 that selectively engages teeth within the human mouth (see [0030-0031] wherein the member 102 engages the lower mandibular teeth, further see Figures 11-13 which shows the member 102 engaging teeth in the mouth); and
a nasal dilator assembly (See Figures 1-3 and more specifically Figure 8, assembly of parts 120, 122, 131, 130 for each of the right and left sides of the appliance) that is configured to dilate a nasal passage when positioned entirely within the human mouth (See Figure 11 and [0045] wherein the dilator bulb 120 will dilate the nasal airways), the nasal dilator assembly (120, 122, 131, 130) including 
(i) a first dilator receiver 131-R that is integrally formed with the appliance member 1-2 (see [0038] wherein this is “pocket” 131, as seen in Figure 8, which is connected to flange 130 
(ii) a second dilator receiver 131-L (See Figures 1 and 8, wherein this if the left side receiver 131) that is integrally formed with the appliance member 102 (See Figures 1 and 8 and [0038] wherein the receiver 131 is a part of flange 130 which is integral with appliance member 102), the second dilator receiver 131-L including a second receiver channel (See Annotated Figure 8 which shows the same structure used for both right and left side nasal assemblies, wherein this shows the receiver channel being used by the stem 122), the second dilator receiver 131-L being spaced apart from the first dilator receiver 131-R (See Figure 1, wherein the nasal assemblies that include receiver 131 are spaced apart), 
(iii) a first nasal dilator 120/122-R (See Figure 1) having a dilator positioner 122 (See Figure 8) that is coupled to the appliance member 102 (see [0038] wherein the dilator stem 122 (part of first dilator 120/122-R) that is removably coupled to the appliance member 102 (see [0038] wherein the dilator stem 122 (part of first dilator 120/122-R) is selectively attached to flange 130 which is a part of the appliance member 102) so that the first nasal dilator 120/122-R extends upwardly away from the appliance member 102 (See Figures 1-8, wherein 120/122 is above the appliance member 102 and the stem portion “extends upwardly” as seen in Figure 8), the first nasal dilator 120/122-R including a first dilator positioner 122-R (right stem 122, Figures 1 and 8) and a first dilator bulb 120-R (right bulb 120, Figures 1 and 8) that is coupled to the first dilator positioner 122-R (See Figure 8), a first portion of the first dilator positioner 122 being removably positioned within the first receiver channel (channel of right receiver 131-R) (See Figure 8 and [0038], wherein a portion of 122-R is removably held within the channel of receiver 
(iv) a second nasal dilator 120/122-L (See Figure 1, the left side dilator) that is removably coupled to the appliance member 102 see [0038] wherein the dilator stem 122 (part of first dilator 120/122-L) is selectively attached to flange 130 which is a part of the appliance member 102) so that the second nasal dilator 120/122-L extends upwardly away from the appliance member 102 (See Figures 1-8, wherein 120/122 is above the appliance member 102 and the stem portion “extends upwardly” as seen in Figure 8), the second nasal dilator 120/122-L (left stem 122, Figures 1 and 8) and a second dilator bulb 120-L (left bulb 120, Figures 1 and 8) that is coupled to the second dilator positioner 122-L (See Figures 1 and 8), a first portion of the second dilator positioner 122-L being removably positioned within the second receiver channel (channel of left receiver 131-L) (See Annotated Figure 8 and [0038], wherein a portion of 122 is removably held within the channel of receiver 131) and a second portion of the second dilator positioner 122-L extending out of the second receiver channel (See Annotated Figure 8, wherein the stem 122 extends out into the open).
Abramsom further discloses the second portion of the first dilator positioner 122-R and the second portion of the second dilator positioner 122-L including a C-shaped first and second, respectively, positioner bend (See Annotated Figure 8).
Abramson does not disclose the second portion of the first dilator positioner being flexible so that the first dilator bulb can be adjustably positioned within the human mouth, and the second portion of the second dilator positioner being flexible so that the second dilator bulb can be adjustably positioned within the human mouth.
However, Abramson2 teaches an analogous dilator bulbs 88/90 (see Figures 1-6, [0076-0077]) with analogous dilator positioners 98/100 (See Figures 1-6 and [0076-0077]) wherein these bulbs 88/90 and dilator positioners 98/100 are directly analogous in structure towards Abramson as well as function (nasal dilation, see [0076-0077]) wherein Abramson2 further 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portions of first and second positioners 122 (left and right) that extend out of the receivers 131 (the second portion) be bendable (and thus flexible) as taught by Abramsons2 in order to allow adjustment of the position of the bulb 120 and improve the functionality of nasal dilation of increasing airflow (see Abramsons2 [0084]).

As combined, Abramson does not disclose wherein the dilator bulb is formed from one of a nylon-based material and an organic compound.
However, Abramson2 further teaches that the analogous dilator bulbs 88/90 are formed of acrylic (see [0076]) (wherein acrylic is a well-known organic compound based material, see https://www.sciencedirect.com/topics/pharmacology-toxicology-and-pharmaceutical-science/acrylate#:~:text=Acrylic%20acid%20(CAS%2079%2D10,simplest%20of%20the%20unsaturated%20acids ), wherein this device of Abramson2 is created by the same inventor of Abramson.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dilator bulb 120 of acrylic as taught by Abramson2 (which is an organic compound based material) because the bulbs 88/90 of Abramson2 are of equivalent structure and function as the bulb 120 of Abramson (round structures to promote nasal dilation and increased air flow through nasal passages) and the two inventions are made by the same inventor so to one of ordinary skill in the art they would look at Abramson’s similar inventions when choosing a material to form the bulbs 120, thus arriving at the utilization of acrylic. 

Claims 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20110036357 A1) in view of Abramson (US 20040177852 A1), henceforth Abramson2 in view of Ignacio (US 20190125574 A1).
Regarding claim 13, Abramson discloses the invention of claim 11 above.
As combined, Abramson does not disclose wherein the dilator bulb 120 is formed from a nylon-based material.  
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 100 of Abramson, thus including the dilator bulb 120, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Regarding claim 15, Abramson discloses the invention of claim 11 above.
As combined, Abramson does not disclose wherein the dilator bulb 120 is manufactured using one of a three-dimensional printer and a selective laser sintering process.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]) (also further see Ignacio [0052, 0305] wherein laser sintering of a nylon material is a further alternative option to 3D printing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral 
Also claim 15 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Abramson also alone discloses claim 10 as the overall structure of a dilator bulb 120 is disclosed regardless of process.
Regarding claim 16, Abramson discloses the invention of claim 11 above.
As combined, Abramson does not disclose wherein the appliance member 102 is formed from a nylon-based material.  
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 100 of Abramson, thus including oral appliance member 102, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20110036357 A1) in view of Abramson (US 20040177852 A1), henceforth Abramson2, in further view of Diers (US 20110232651 A1).
Regarding claim 12, Abramson in view of Abramson2 discloses the invention of claim 11 above.

However, Diers teaches an analogous oral appliance device (See Figure 1) which employs the usage of elongated material (wires) for shaping the apparatus (see [0030]) wherein Diers teaches that these wires may be optimally made of stainless steel with a diameter range of 0.035 mm to 0.055 mm in order to provide wiring that is sufficiently moldable and bendable and keep the desired supports in a stable formation (see [0030]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dilator positioner 122 (of Abramson as combined with Abramson2, which has a circular cross section) of stainless steel wire with a diameter in the range of 0.035 mm to 0.055 mm in order to provide sufficient bendability (thus improving the adjustability of the dilator bulb 120) and also ensure sufficiently stability of the molded position (see Diers [0030]), and further since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP § 2144.05) wherein also the diameter range portion of 0.04 mm to 0.055 mm of Diers is also sufficiently close to the claimed range such that the entire range of 0.035 mm to 0.055 mm in diameter finds the claimed range obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170151086 A1 – nasal dilators connected to mouth appliance
US 20150272773 A1 – stainless steel diameter

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/16/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/18/2021